Citation Nr: 0210956	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for bilateral knee 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to October 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Columbia, South Carolina, which denied the veteran's 
claims of entitlement to service connection for residuals of 
a right ankle fracture, a back disorder and bilateral knee 
disorder.  The veteran filed a timely notice of disagreement 
and the RO subsequently provided the veteran a statement of 
the case (SOC).  In February 2000, the veteran perfected his 
appeal and the issues were properly certified to the Board.  

The veteran was afforded a local hearing before a regional 
hearing officer in May 2000.  A transcript of the testimony 
is of record.  

The Board remanded the issues in April 2001 to obtain records 
identified by the veteran during his hearing, including 
records from the Social Security Administration (SSA) and 
Mary Black Memorial Hospital.  Additionally, in the remand, 
the Board instructed the RO to schedule the veteran for a VA 
examination to determine the etiology of any current right 
ankle, back and/or bilateral knee disorders.  

In January 2002, the RO issued a supplemental SOC (SSOC), 
which continued to deny the veteran's claims of entitlement 
to service connection for back and bilateral knee disorders.  
A subsequent rating decision granted the veteran's claim of 
entitlement to service connection for residuals of a right 
ankle fracture, and assigned an evaluation of 10 percent 
effective December 13, 1998.  Therefore, the issue regarding 
the veteran's claim for service connection for a right ankle 
disorder is no longer before the Board and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  A back disorder was not present during service, arthritis 
of the lumbar spine was not manifest within a year after 
separation from service, and the preponderance of the 
evidence shows that the veteran's current back condition is 
not the result of any incident or event of active military 
service.

2.  A bilateral knee condition was not present during 
service, arthritis of the knees was not manifest within a 
year after service, and the preponderance of the evidence 
shows that that the veteran's current bilateral knee 
condition is not the result of any incident or event of 
active military service.


CONCLUSIONS OF LAW

1.  A current back disability was not incurred in or 
aggravated by active military service, and arthritis of the 
spine may not be presumed to have been incurred in service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A current bilateral knee disability was not incurred in 
or aggravated by active military service, and arthritis of 
the knees may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate no complaint, 
treatment or diagnoses of any back or knee condition.  A 
separation examination performed in August 1965 was silent 
for any complaint, treatment or diagnosis of any back or knee 
condition.  Clinical evaluations of the lower extremities and 
spine were normal.  The veteran was found to be qualified for 
release from active duty.  The report of a medical history 
given by the veteran at that time shows that he specifically 
denied having a history of a trick or locked knee.  The 
medical history also does not contain any indication that he 
had a back strain.  He stated that he was in good health.  

The earliest post-service treatment records are from the 
Spartanburg Regional Medical Center and indicate that the 
veteran presented in August 1985 following a motor vehicle 
accident.  At the time of examination there was no indication 
of head trauma and the veteran's neck was noted as non-
tender.  In March 1995, the veteran presented with complaints 
of a swollen left knee which had been swollen since the 
previous Friday.  He reportedly had no previous history 
except having fluid drained from his knee 10 plus years 
prior.  The examiner noted suspected pseudogout and diagnosed 
acute knee arthritis.  There was no mention of the veteran's 
period of service.  

The veteran presented to the Spartanburg Regional Medical 
Center in June 1995 following another motor vehicle accident 
with complaints of neck, back and left knee pain.  The 
diagnoses were (1) MVA and (2) myalgia.  In March 1996, the 
veteran complained of fluid on his left knee with swelling.  
He was diagnosed with left knee effusion.  Again, there was 
no mention of his period of service.  

Records received from Dr. JVD indicate treatment from July 
1994 to December 1997.  The veteran suffered another motor 
vehicle accident in 1997 at which time he complained of 
stiffness.  Physical examination at the time revealed a full 
range of motion with some residual back pain and stiffness.  
X-rays of the lumbosacral spine in July 1997 revealed 
intervertebral disc spaces that were well maintained.  The 
architecture of vertebral bodies and neural arches was 
normal.  There was no indication of any recent or old bone 
injury or disease.  The impression was normal lumbar spine.  

Treatment records from the VA Medical Center indicated 
complaints in April 1998 of problems with the veteran's 
knees, left hip, back, and legs for six months prior to 
examination.  The veteran was diagnosed with low back pain.  
In September 1998 the veteran continued to complain of low 
back pain.  Radiology reports dated in July 1999 indicate 
mild L4-5 and L5-S1 disc space narrowing.  There was no 
evidence of subluxation or acute skeletal injury.  Another 
radiology report dated in July 1999 revealed left knee 
calcification of the menisci with mild degenerative changes 
of all three joint compartments.  It was specifically noted 
that there was no indication of acute skeletal fracture.  The 
veteran was diagnosed with chondrocalcinosis.  

The veteran received treatment from Dr. RAH in April 1999 for 
complaints of left knee and back pain.  Dr. RAH noted that 
the veteran had been employed for 25 years as a cement 
finisher but had to stop due to back and knee pain.  Physical 
examination of the veteran revealed him to be neurologically 
intact.  Radiology reports indicated moderate osteoarthritic 
changes of the left knee and narrowed joint space at L5-S1, 
but an otherwise normal lumbar spine.  The assessment was 
chronic back pain involving knees and back.  

The veteran presented for a local hearing before a hearing 
officer at the RO in May 2000.  The veteran attributed his 
back and knee problems to landing improperly during 
"jumps."  He reported making 20 to 30 jumps while in 
service.  According to the veteran's testimony he did not 
seek any treatment during service for any back or knee 
disorder.  Instead, he stated that his back and knee problems 
began "cropping up over a period of time" and accordingly 
required no treatment until after service.  The veteran 
testified that he had been treated at Mary Black Memorial 
Hospital and Spartanburg Regional Hospital.  Additionally, he 
reported being treated by Dr. JVD and receiving SSA benefits 
due to back and knee disabilities.  The veteran's wife 
testified that the veteran suffers from chronic pain and that 
he requires her assistance with simple tasks such as getting 
into and out of their car and taking baths.  

In August 2001 the RO received copies of the medical records 
used in determining disability in the veteran's SSA claim.  
The records indicated that the SSA determined in July 1999 
that the veteran had been disabled due to discogenic and 
degenerative disorders of the back since October 1998.  

The RO also received treatment records from Mary Black 
Memorial Hospital, which indicated complaints of left knee 
pain in March 1996.  The veteran was diagnosed with recurrent 
effusion of the left knee.  

The veteran was afforded a VA examination in November 2001.  
The examiner, Dr. JC reviewed of the veteran's claims folder 
and noted a history of degenerative arthrosis of the knees 
bilaterally "dating back prior to 1996 as well as some mild 
degenerative joint disease of his lumbar spine."  

Physical examination of the veteran's back revealed range of 
motion to 60 degrees on forward flexion; to 0 degrees on 
extension, with pain; and to 20 degrees on lateral flexion, 
bilaterally.  The veteran had a negative straight leg raise 
in the seated and supine positions.  He was able to perform 
heel-to-toe walk, squat and rise without difficulty.  The 
veteran had 5/5 manual motor testing of his lower extremities 
bilaterally.  Dr. JC diagnosed the veteran with "lumbar 
mechanical back pain with evidence of degenerative joint 
disease in the lumbar spine previously shown on x-ray and 
physical examination dating back at least five years."

Physical examination of the veteran's knees revealed range of 
motion on the right from 0 to 130 degrees.  There was some 
medial joint line tenderness and the veteran was positive for 
patellofemoral crepitus.  Examination of the veteran's left 
knee revealed range of motion from 0 to 120 degrees, positive 
medial joint line tenderness and bony changes.  The veteran 
had positive patellofemoral crepitus.  Dr. JC diagnosed the 
veteran with bilateral knee degenerative arthrosis "dating 
back at least six years without antecedent history of acute 
injury."  

In an addendum issued in December 2001 to the November 2001 
examination report, Dr. JC stated the following:

His medical history does reveal that his complaints of 
lumbar back started during his time in the military.  He 
currently has x-rays which reveal degenerative arthritis 
of his lumbar spine.  It is at least as likely as not 
that part or portion of his mechanical low back symptoms 
as well as degenerative arthritis is secondary to 
injuries sustained while in the military.  

Records from the VAMC for treatment received from December 
2000 to November 2001 indicate continued complaints of knee 
and back stiffness.  Examination revealed full range of 
motion of the veteran's extremities and back.  

II.  Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of SSOC provided 
by the RO in January 2002, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  On October 13, 2000 the veteran was 
advised of VA's duty to assist him in obtaining private 
medical records and related evidence as well as records from 
other government agencies such as SSA.  Additionally, the RO 
issued a letter dated November 16, 2001, which requested that 
the veteran submit any additional evidence that demonstrated 
a relationship between his current disability and service.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a chronic 
disorder such as arthritis is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In the present case, the veteran does not appear to contend 
and the medical evidence of record does not indicate that he 
complained of, received treatment for or was diagnosed with 
any back or knee disability during service.  In fact, by the 
veteran's own testimony, he did not complain of or receive 
treatment for his back or knees until after service.  The 
service medical records are negative for references to any 
injuries to the knees or back, and separation examination was 
normal with no complaints noted.  There is also no evidence 
that arthritis of the knees or spine was manifest within a 
year after separation from service.  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumptive period under 38 C.F.R. § 3.307) and the 
veteran has the same condition at present; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and the 
medical evidence relates the symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Significantly, however, there is no evidence of any 
complaint, treatment or diagnosis of any back or knee 
condition until 1995, some 30 years after service, when the 
veteran presented to the Spartanburg Regional Medical Center 
with complaints of a swollen left knee.  The veteran first 
reported back pain in June 1995 following a motor vehicle 
accident.  

None of the post service medical records contain any history 
relating the complaints to service, and some of them even 
indicate that the complaints arose following motor vehicle 
accidents which occurred many years after service.  Moreover, 
none of the physicians who treated the veteran attributed the 
degenerative changes of his knees or back to any incident or 
injury in service.  

The Board notes that Dr. JC in his December 2001 addendum to 
the November 2001 VA examination report opined that it was at 
least as likely as not that part or portion of the veteran's 
low back symptoms as well as degenerative arthritis were 
attributable to injuries sustained while in the military.  
Dr. JC reported that the veteran's "medical history 
[reveals] that his complaints of his lumbar back started 
during his time in the military."  The Board finds, however, 
that this statement does not provide any support for the 
claim.  The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . ."  Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In the present case, there is no evidence that the veteran 
complained of back or knee conditions during service.  
Service medical records are silent for any such complaints.  
In fact, as discussed above, the veteran testified that he 
made no such complaints during service.  Therefore, the 
current record lacks any rationale to support Dr. JC's 
opinion that the veteran's complaints originated in service.  
An opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).  

The Board notes the veteran's contention that his current 
back and knee disabilities are due to improper landings in 
service during airborne training.  However, there is no 
evidence of any complaints, treatment or diagnoses of any 
such conditions until 30 years after service.  As sincerely 
as the veteran may believe in the validity of his claim, only 
a medical professional is competent to address issues of 
etiology and causation of disease, and the veteran is not 
such an individual.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that the veteran's 
current back condition and knee conditions were not the 
result of any incident or event of active military service.  
Therefore, the Board concludes that the veteran's current 
back and bilateral knee conditions were neither incurred in 
nor aggravated by service.  


ORDER

Service connection for a back disorder is denied.  

Service connection for a bilateral knee disorder is denied.  



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

